DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The examiner acknowledges receipt of amendments/arguments filed 5/23/22.  The arguments set forth are addressed herein below.  Claims 1-17 are pending, Claims 10-15 are withdrawn, and Claims 1-2, 4, and 16 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 16-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Particularly, Claim 1 suggests “and at least one optical sensor configured to detect simultaneously an identity and orientation of multiple shell segments of one of the faces of the shell based on the unique signatures”; however, such subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The applicant relies upon paragraphs 41-42 and Figs. 8a-9b to teach such features; however, the examiner respectfully disagrees.  
Paragraphs 41-42 read as:
“[0041] To read the codes, an image sensor, such as a CCD array, a CMOS array, or a camera, is placed inside the cube at or near the core, which holds the system electronics (see International Application WO 2018/138586 for details). Accordingly, the system processes the viewed codes of each piece to determine the colors of each piece and their orientations. To show a system of an image sensor and cubelet codes, FIG. 8A provides a side view the position of an image sensor, denoted by an “eye” symbol 102, viewing the inside of one side 104 of a cubic puzzle, and FIG. 8B shows the front view of the side 104 facing the image sensor.

[0042] The innermost region of the image that the image sensor views indicates the face segment colors of the face that shall be called the “Front Face,” in the context of the present discussion, and the remaining portion of the viewed image indicates the colors of the bounding face segments of the Up, Left, Right, and Down Faces. FIG. 9A illustrates the inside view of the front face, and FIG. 9B indicates, in an enlarged view of the center of the view of FIG. 9A, the particular face segments to which the colors correspond, using the notation F=Front, U=Up, L=Left, R=Right and D=Down.”
	The above suggests that the system “processes the viewed codes of each piece to determine the colors of each piece and their orientations”, wherein “FIG. 8A provides a side view the position of an image sensor, denoted by an “eye” symbol 102, viewing the inside of one side 104 of a cubic puzzle, and FIG. 8B shows the front view of the side 104 facing the image sensor”.  The image sensor captures an image, wherein an innermost regions “indicates the face segment colors of the face that shall be called the “Front Face” and the remaining portion of the viewed image “indicates the colors of the bounding face segments of the Up, Left, Right, and Down Faces”.  As best understood the cited paragraphs and/or specification suggests that the at least one optical sensor views and/or captures an image that includes multiple shell segments of one of the faces of the shell, but does not suggest the “at least one optical sensor configured to detect simultaneously an identity and orientation of multiple shell segments of one of the faces of the shell based on the unique signatures”.
	Claims 2-9 and 16-17 inherit such deficiencies due to the dependency upon Claim 1 and, accordingly, rejected herein.	
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks antecedent basis for the claimed subject matter of Claim 9 pertaining to the optical sensor viewing all unique signatures simultaneously.


Response to Arguments
Applicant's arguments filed 5/23/22 have been fully considered but they are not persuasive.

Specification
The objection to the specification for failing to provide proper antecedent basis for the claimed subject matter is maintained.  The applicant relies on paragraph 46 to provide antecedent basis the subject matter of Claim 9.
Paragraph 46 suggests:“The alternate embodiment illustrated in FIGS. 12A and 12B (not to scale for clarity) uses fewer optical sensors and accordingly lowers costs. In this embodiment, a hemispherical mirror 108 is positioned to provide a view of the coded regions of all sides 110 of a puzzle to a single image sensor 112. Lenses (not shown for clarity) may also be used if necessary to aid the image sensor in viewing the coded regions. FIG. 12A shows the location of mirror 108, and FIG. 12B shows how four interiors of sides 110 of the cube are visible to the image sensor. FIG. 12B provides broken lines to represent the lines of sight to the left, right, upper, and bottom faces. Lines (not shown) analogous to the lines representing the upper and bottom faces, when rotated appropriately, would represent the lines of sight to the front and back faces (also not shown for clarity).”
	The above, does suggest that a view of the coded regions of all sides of a puzzle is provided to a single optical sensor; however, it does not suggest that the view is provided simultaneously.  The paragraphs suggests a hemispherical mirror is positioned to provide a view of all sides of the puzzle; however, one skilled in the art understands that a view of a face or side behind such a mirror is blocked by the mirror unless some type of rotations occurs to unblock the mirror.  Additionally, the paragraph indicates that “Lines (not shown) analogous to the lines representing the upper and bottom faces, when rotated appropriately, would represent the lines of sight to the front and back faces (also not shown for clarity)”, wherein such disclosure suggests that line of sight changes based on rotation.  At least based on the above, there is no indication of a view of all sides of the puzzle being provided to the at least one optical sensor simultaneously.  At least based on the above, the objection is maintained.

Prior Art Rejection
	The prior art rejection of Claims 1-9 and 16-17 are withdrawn in view of the applicant’s amendments/arguments, see pages 7-11, filed 5/23/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715